 



Exhibit 10.01
FIRST AMENDMENT TO
CARDINAL HEALTH, INC.
2005 LONG-TERM INCENTIVE PLAN
     This First Amendment (this “Amendment”) to the Cardinal Health, Inc. 2005
Long-Term Incentive Plan (the “Plan”) is made as of February 22, 2006 pursuant
to resolutions of the Human Resources and Compensation Committee of the Board of
Directors of Cardinal Health, Inc., an Ohio corporation, adopted during a
meeting held on February 22, 2006. This Amendment shall be applicable to all
awards granted under the Plan.
     1. Subsection 4(b)(xi) of the Plan is hereby deleted in its entirety and in
replacement thereof shall be the following:

           xi. to allow or require Participants to satisfy withholding tax
amounts by electing to have the Company withhold from the Shares to be issued
upon exercise of a Nonqualified Stock Option or vesting of a Stock Award that
number of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
in such manner and on such date that the Administrator shall determine or, in
the absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;

     2. Section 17(a) of the Plan is hereby deleted in its entirety and in
replacement thereof shall be the following:

      17. Amendment and Termination of the Plan.              (a) Amendment and
Termination. The Administrator may amend, alter or discontinue the Plan or any
Award Agreement, but any such amendment shall be subject to approval of the
shareholders of the Company in the manner and to the extent required by
Applicable Law. In addition, without limiting the foregoing, unless approved by
the shareholders of the Company and subject to Section 16(a), no such amendment
shall be made that would:

           i. increase the maximum aggregate number of Shares which may be
subject to Awards granted under the Plan;              ii. reduce the minimum
exercise price for Options or Stock Appreciation Rights granted under the Plan;
or              iii. reduce the exercise price of outstanding Options or Stock
Appreciation Rights.

     3. Section 29 of the Plan is hereby deleted in its entirety and in
replacement thereof shall be the following:

      29. Tax Withholding.              Each Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to any Award under the Plan no later than the date as of
which any amount under such Award first becomes includible as compensation of
the Participant for any tax purposes with respect to which the Company has a tax
withholding obligation. Unless otherwise determined by the Company, withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement; provided, however, that
not more than the legally required minimum withholding may be settled with
Shares. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any vested
Shares or any other payment due to the participant at that time or at any future
time. The Administrator may establish such procedures as it deems appropriate,
including making irrevocable elections, for the settlement of withholding
obligations with Shares.

